                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION



ROBERT NEWSOME,                                   )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )                    No. 1:20-cv-01050-STA-jay
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
       Respondent.                                )



        ORDER DIRECTING UNITED STATES TO RESPOND TO § 2255 PETITION


       On March 4, 2020, Petitioner Robert Newsome filed a pro se motion to vacate, set aside,

or correct his sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (ECF No. 1.) The Petition

is before the Court for preliminary review.

       Newsome asserts that his defense attorney provided ineffective assistance in two respects.

He alleges in Claim 1 that counsel had a conflict of interest at the time he advised Petitioner to

accept the Government’s plea offer. (Id. at 4.) He asserts in Claim 2 that counsel failed at the plea

stage to anticipate the Sixth Circuit’s decision in United States v. Havis, 927 F.3d 382 (6th Cir.

2019) (en banc) (per curiam). (Id.)

       Respondent United States of America is ORDERED to file a response to the Petition

within twenty-eight days from the date of this order.         See Rules Governing Section 2255

Proceedings for the United States District Courts (“Habeas Rules”), Rule 5(a).

       Petitioner may, if he chooses, submit a reply to Respondent’s answer or response within

twenty-eight days of service. See Habeas Rule 5(d). Petitioner may request an extension of time
to reply by filing a motion on or before the due date of his reply.

       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: March 10, 2020




                                                  2
